Case 2:12-cv-04108-JS-ARL Document 218 Filed 04/12/21 Page 1 of 11 PageID #: 4946



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------X
 DR. GERALD FINKEL, as Chairman
 of the Joint Industry Board of
 the Electrical Industry,

                           Plaintiff,
                                                    MEMORANDUM & ORDER
             -against-                              12-CV-4108(JS)(ARL)

 ZIZZA & ASSOCIATES CORP., BERGEN
 COVE REALTY INC., SALVATORE J.
 ZIZZA,

                     Defendants.
 ---------------------------------X
 APPEARANCES
 For Plaintiff:      Peter D. DeChiara, Esq.
                     Michael S. Adler. Esq.
                     Cohen, Weiss, and Simon LLP
                     900 Third Avenue, Suite 2100
                     New York, New York 10022

 For Defendants:           Ira S. Sacks, Esq.
                           Benjamin R. Joelson, Esq.
                           Megan M. Admire, Esq.
                           Akerman LLP
                           520 Madison Avenue, 20th Floor
                           New York, New York 10022

 SEYBERT, District Judge:

             Currently pending before the Court is Plaintiff’s motion

 in limine to preclude Defendants from calling Plaintiff’s former

 counsel, David R. Hock (“Mr. Hock”), to testify at trial.                   (Mot.,

 ECF   No.   202;   Pl.    Br.,   ECF   No.   202-5;   Reply,    ECF   No.    206.)

 Defendants Zizza & Associates Corp., Bergen Cove Realty Inc.

 (“Bergen    Cove”),      and   Salvatore     J.   Zizza   (“Defendant   Zizza”)

 (collectively, “Defendants”) oppose the motion.                (Defs. Opp., ECF


                                         1
Case 2:12-cv-04108-JS-ARL Document 218 Filed 04/12/21 Page 2 of 11 PageID #: 4947



 No.   205.)      For    the   following   reasons,    Plaintiff’s   motion   is

 GRANTED.

                        FACTUAL AND PROCEDURAL BACKGROUND

               The Court presumes the parties’ familiarity with the

 factual and procedural background, set forth most fully in this

 Court’s March 31, 2020 Order denying Defendants’ motion for summary

 judgment on statute of limitations grounds, and recites only the

 facts necessary to adjudicate the pending motion.            (See Order, ECF

 No. 197, at 2-12.)

               In a prior action, Plaintiff secured a default judgment

 against Hall-Mark Electrical Supplies Corporation (“Hall-Mark”)

 for withdrawal liability under ERISA.                See Finkel v. Hall-Mark

 Electrical Supplies Corp., No. 07-CV-2376 (E.D.N.Y.) (the “Prior

 Action”); (Order at 3-7 (describing the Prior Action)).               In this

 action, Plaintiff asserts a claim for control group liability

 against Bergen Cove, arguing that Bergen Cove was a member of Hall-

 Mark’s controlled group, and is therefore liable for funds Hall-

 Mark failed to disburse to Plaintiff pursuant to the relevant

 collective bargaining agreements.             (Order at 7-9 (describing the

 procedural history as to Plaintiff’s control group liability claim

 against Bergen Cove).)         However, Defendants argue that Plaintiff’s

 claim for control group liability against Bergen Cove is barred by

 the statute of limitations.         (Id. at 9-12, 13-21.)     The statute of

 limitations defense turns on when Plaintiff knew, or should have

                                           2
Case 2:12-cv-04108-JS-ARL Document 218 Filed 04/12/21 Page 3 of 11 PageID #: 4948



 known through diligent investigation, Bergen Cove’s connection to

 Hallmark, that is, that Bergen Cove was a potential “control group”

 member.    (Id. at 20-21.)

             Defendants seek Mr. Hock’s testimony on issues relating

 to their statute of limitations defense.              Mr. Hock served as

 Plaintiff’s counsel in the Prior Action and in the present action

 until September 2017, when he withdrew as counsel.            Based on that

 role, Defendants expect Mr. Hock to testify to the following

 issues:

             Plaintiff’s assessment of and attempts to
             collect withdrawal liability against Hall-
             Mark, Plaintiff’s knowledge of Hall-Mark’s
             financial condition, Plaintiff’s attempts to
             pursue the collection of withdrawal liability
             against purported controlled group members,
             Plaintiff’s prior lawsuit against Hall-Mark
             (Civil     Action     No.      07-cv-2376-NGG),
             Plaintiff’s efforts to investigate or uncover
             purported   controlled   group   members,   the
             November 27, 2007 email, January 23, 2008
             letter and March 11, 2008 letter between the
             parties and/or their counsel, the April 22,
             2008 settlement meeting involving the parties
             and their counsel, the restraining notices
             served by the Plaintiff on or about November
             23, 2009, the Stipulation Regarding Stay of
             Enforcement of Judgment and Filing of Motion
             to Vacate Judgment between Zizza & Company,
             Primary Capital Resources and the Joint Board
             entered into on or about December 24, 2009,
             Mr. Zizza’s October 17, 2011 deposition,
             Plaintiff’s strategy and conduct in the
             current litigation with respect to controlled
             group theories and adding Bergen Cove as a
             defendant, and Mr. Hock’s standing and
             disciplinary history as an attorney.



                                       3
Case 2:12-cv-04108-JS-ARL Document 218 Filed 04/12/21 Page 4 of 11 PageID #: 4949



 (Joint Pre-Trial Order (“JPTO”), ECF No. 201, at 8 (emphasis

 added).)       Importantly,     Defendants       expect    another    of     their

 witnesses, Christina Sessa (“Ms. Sessa”), Plaintiff’s in-house

 counsel, to testify regarding the exact same issues, word for word,

 with the exception of the final clause underlined above.               (See id.

 at 7-8.) Defendants also expect Defendant Zizza himself to testify

 regarding many of these issues.           (Id. at 7.)

                                  DISCUSSION

 I.    Legal Standard

             “The Second Circuit has not established a standard for

 determining when a court should allow a party to call the opposing

 party’s counsel as a witness at trial.”                Cadle Co. v. Flanagan,

 No. 01-CV-0531, 2005 WL 8167448, at *1 (D. Conn. June 3, 2005).

 As such, the parties ask the Court to apply the factors set forth

 by the Second Circuit in In re Subpoena Issued to Dennis Friedman,

 350 F.3d 65 (2d Cir. 2003), for determining when it is appropriate

 to permit a party to depose opposing counsel.               (Pl. Br. at 7-13;

 Defs. Opp. at 3-4.)       In Friedman, the Second Circuit observed in

 dictum that, while depositions of opposing counsel are disfavored,

 district courts faced with such a request should adopt a “flexible

 approach”     that   considers     “all     of   the    relevant     facts     and

 circumstances.”      Friedman, 350 F.3d at 71-72; see also Patsy’s

 Italian Rest., Inc. v. Banas, Nos. 06-CV-0729 and 06-CV-5857, 2007

 WL 174131, at *2 n.2 (E.D.N.Y. Jan. 19, 2007) (noting that, “even

                                       4
Case 2:12-cv-04108-JS-ARL Document 218 Filed 04/12/21 Page 5 of 11 PageID #: 4950



 though it was only dicta,” Friedman is “meant to serve as a guide

 to the district courts” in this Circuit); Nimkoff Rosenfeld &

 Schechter,    LLP   v.   RKO   Props.,       Ltd.,   No.   07-CV-7983,   2016    WL

 3042733, at *9 (S.D.N.Y. May 24, 2016) (collecting cases).                      The

 Second Circuit further explained that these considerations “may

 include” the following: (1) “the need to depose the lawyer,”

 (2) “the lawyer’s role in connection with the matter on which

 discovery is sought and in relation to the pending litigation,”

 (3) “the risk of encountering privilege and work-product issues,”

 and (4) “the extent of discovery already conducted.”                      SEC v.

 Contrarian Press, No. 16-CV-6964, 2020 WL 7079484, at *4 (S.D.N.Y.

 Dec. 2, 2020) (quoting Friedman, 350 F.3d at 72).

             Although     the     Friedman        analysis      is   driven       by

 considerations specific to civil discovery in federal courts, 1 at

 least three district courts, two within the Second Circuit, have

 applied it in circumstances analogous to the present request.                   See

 SEC v. Collector’s Coffee Inc., No. 19-CV-4355, 2020 WL 7133735,

 at *1 (S.D.N.Y. Dec. 4, 2020) (civil contempt hearing); Cadle Co.,


 1  For example, then-Circuit Judge Sonia Sotomayor began her
 analysis with an overview of the “deposition-discovery regime set
 out by the Federal Rules of Civil Procedure.” Friedman, 350 F.3d
 at 69. Moreover, the sentences immediately preceding and following
 the four factors to be considered by district courts relate to
 discovery rules and devices that have little relevance once
 discovery has closed, as it has here.    E.g., id. at 72 (“These
 factors may, in some circumstances, be especially appropriate to
 consider in determining whether interrogatories should be used at
 least initially and sometimes in lieu of a deposition.”)
                                          5
Case 2:12-cv-04108-JS-ARL Document 218 Filed 04/12/21 Page 6 of 11 PageID #: 4951



 2005 WL 8167448, at *2 (civil trial); Boeing Co. v. KB Yuzhnoye,

 No. 13-CV-0730, 2015 WL 12803452, at *9 (C.D. Cal. Nov. 3, 2015)

 (civil trial).       Thus, consistent with those decisions and the

 parties’ briefing, the Court will apply the Friedman analysis to

 the extent its factors are applicable here. See Collector’s Coffee

 Inc., 2020 WL 7133735, at *1.

 II.   Analysis

             Turning to the merits: the first factor -- the need to

 call the lawyer as a witness -- weighs heavily against calling Mr.

 Hock at trial.      “The keystone to determining the need to subpoena

 opposing counsel is whether the information ‘sought . . . may be

 obtained from another source.’ . . . ‘Where the information sought

 from the attorney can be provided by non-attorney witnesses, that

 weighs    against    permitting    the       deposition   of   an   attorney.’”

 Contrarian Press, 2020 WL 7079484, at *4 (first quoting KOS Bldg.

 Grp., LLC v. R.S. Granoff Architects, P.C., No. 19-CV-2918, 2020

 WL 1989487, at *4 (S.D.N.Y. Apr. 12, 2020); then quoting Doe v.

 Town of Greenwich, No. 18-CV-1322, 2020 WL 2374867, at *5 (D. Vt.

 Jan. 10, 2020)).       Here, the testimony Defendants seek from Mr.

 Hock can be obtained from the other witnesses, Ms. Sessa and

 Defendant Zizza.      In fact, Defendants expect Ms. Sessa to testify

 regarding precisely the same issues as Mr. Hock, including issues

 related to Defendants’ statute of limitations defense.                (Compare

 JPTO at 7-8 (subjects on which Ms. Sessa’s testimony is sought),

                                          6
Case 2:12-cv-04108-JS-ARL Document 218 Filed 04/12/21 Page 7 of 11 PageID #: 4952



 with id. at 8 (subjects on which Mr. Hock’s testimony is sought).)

 Moreover, Defendants intend to call Defendant Zizza to testify

 regarding many of the same issues.           For example, Defendants seek

 Mr. Hock’s testimony about the April 2008 settlement meeting, which

 is “critical to the statute of limitations issue.”              (Defs. Opp. at

 11.) But both Ms. Sessa and Defendant Zizza attended this meeting.

 Thus, Defendants have not established that information regarding

 their statute of limitations defense is “peculiarly within [Mr.

 Hock’s] knowledge.”      KOS Bldg. Grp., LLC, 2020 WL 1989487, at *5.

               Case law in this Circuit further supports precluding Mr.

 Hock   from    testifying.      Indeed,     district   courts    applying    the

 Friedman analysis often deny the request for testimony from counsel

 where the party seeking such testimony cannot establish a specific

 need to depose the attorney.            See, e.g., Sea Tow Int’l, Inc. v.

 Pontin, 246 F.R.D. 421, 425–26 (E.D.N.Y. 2007) (rejecting party’s

 request to depose opposing counsel and finding “much, if not all,

 of the information defendants claim to be seeking can be acquired

 from   [the    defendant]     himself    and/or   representatives     of    [the

 plaintiff]” (collecting cases)); KOS Bldg. Grp., LLC, 2020 WL

 1989487, at *5 (similarly rejecting a party’s request to depose

 opposing counsel where that party “failed to demonstrate that

 information related to these issues is peculiarly within [the

 attorney’s]      knowledge”    (internal     quotation    marks    omitted));

 Resqnet.Com, Inc. v. Lansa, Inc., No. 01-CV-3578, 2004 WL 1627170,

                                         7
Case 2:12-cv-04108-JS-ARL Document 218 Filed 04/12/21 Page 8 of 11 PageID #: 4953



 at *6 (S.D.N.Y. July 21, 2004); Varbero v. Belesis, No. 20-CV-

 2538, 2020 WL 7043503, at *3 (S.D.N.Y. Dec. 1, 2020); Boeing, 2015

 WL 12803452, at *9.       As now-Chief Judge Margo K. Brodie stated,

 “The absence of a demonstrated need to conduct the deposition of

 an attorney can outweigh even a strong showing of the other

 factors,” which the Court does not believe has been made here,

 especially where “privileged topics” are expressly implicated.

 Ingenito v. Riri USA, Inc., No. 11-CV-2569, 2015 WL 9412541, at *9

 (E.D.N.Y. Dec. 22, 2015), motion for reconsideration denied, 2016

 WL 1642643 (E.D.N.Y. Apr. 25, 2016); see also Collector’s Coffee

 Inc., 2020 WL 7133735, at *3 (finding it unnecessary to address

 other Friedman factors where the defendant “has shown no need to

 examine an SEC lawyer as to any topic” at issue).

             On the other hand, courts have granted a party’s request

 to secure oral testimony from opposing counsel where counsel

 “appears to be the only individual who could testify” about an

 issue.    See ValveTech, Inc. v. Aerojet Rocketdyne, Inc., No. 17-

 CV-6788, 2021 WL 630910, at *3 (W.D.N.Y. Feb. 18, 2021); Johnson

 v. City of New York, No. 16-CV-6426, 2018 WL 6727329, at *2

 (finding counsel “may be the only non-source witness who could

 testify” about topic).         Here, Defendants argue that the other

 witness with knowledge of issues relevant to their statute of

 limitations defense, Ms. Sessa, has memory gaps that Defendants

 speculate could be filled by Mr. Hock.         (See Defs. Opp. at 10-12.)

                                       8
Case 2:12-cv-04108-JS-ARL Document 218 Filed 04/12/21 Page 9 of 11 PageID #: 4954



 But   this    argument    fails,   because    Defendants    are   unable   to

 demonstrate that Mr. Hock’s memory would fare any better than Ms.

 Sessa’s.     Put otherwise, Defendants cannot show such information

 is “peculiarly within [Mr. Hock’s] knowledge.”              KOS Bldg. Grp.,

 LLC, 2020 WL 1989487, at *5.              Moreover, speculation that an

 attorney may testify about a subject differently than a non-

 attorney witness cannot alone justify calling an attorney to the

 witness stand.      Cf. Collector’s Coffee Inc., 2020 WL 7133735, at

 *2 (“[S]peculation that a witness told a lawyer something that

 differs from the witness’s testimony in the witness box is an

 insufficient basis to justify calling that lawyer as a witness at

 a deposition or trial.”).          Therefore, the first Freidman factor

 weighs against calling Mr. Hock as a trial witness.

              The second factor -- the lawyer’s role in connection

 with the matter on which discovery is sought and in relation to

 the pending litigation -- also counsels against calling Mr. Hock

 as a trial witness.       This factor requires the Court to determine

 Mr. Hock’s role in both this proceeding and “the subject as to

 which discovery is sought.”        KOS Bldg. Grp., LLC, 2020 WL 1989487,

 at *5.    Mr. Hock served as counsel for Plaintiff in both the Prior

 Action and this action, which weighs against granting Defendants’

 request.     See id.   And while Mr. Hock’s role in the matter on which

 discovery is sought, i.e., Plaintiff’s litigation strategy and

 knowledge     regarding   which    entity    it   can   recover   the   unpaid

                                       9
Case 2:12-cv-04108-JS-ARL Document 218 Filed 04/12/21 Page 10 of 11 PageID #: 4955



  contributions at issue, favors permitting his testimony, there are

  two other witnesses who can testify regarding that same topic, as

  noted supra.

                Moreover, the third factor -- the risk of encountering

  privilege and work-product issues -- cuts against Defendants’

  request.      Even though Defendants have specifically indicated that

  they are not seeking privileged information (JPTO at 9), “the risk

  that privilege and attorney work-product issues might arise” is

  “not negligible,” especially because the statute of limitations

  defense touches on Plaintiff’s litigation strategy as to which

  entity   to    sue.     Resqnet.Com,    Inc.,   2004   WL   1627170,   at   *6.

  Further, any privilege or work-product issues that might arise

  during Mr. Hock’s examination, and the privilege objections such

  issues inevitably generate, would disrupt the jury and the trial

  proceedings,     a    factor   courts   consider   under    Friedman   in   the

  analogous context of attorney depositions.             See Johnson, 2018 WL

  6727329, at *3 (analyzing the “disruptive effect” depositions of

  counsel may have on “the litigation of the case”); Bey v. City of

  New York, No. 99-CV-3873, 2007 WL 1893723, at *5 (S.D.N.Y. June

  28, 2007) (“The predominate concern in limiting or precluding

  attorney depositions is to bar the disruption and misuse of the

  adversary process attendant on allowing a party to depose its

  adversary’s litigation counsel.” (citations omitted)).



                                          10
Case 2:12-cv-04108-JS-ARL Document 218 Filed 04/12/21 Page 11 of 11 PageID #: 4956



              Last, the Court finds the fourth factor -- the extent of

  discovery already conducted -- “is not germane to the inquiry given

  that the testimony is not being sought for discovery purposes.”

  Collector’s Coffee Inc., 2020 WL 7133735, at *1. Regardless, “this

  factor does not favor one party over the other,” Tailored Lighting,

  Inc. v. Osram Sylvania Prod., Inc., 255 F.R.D. 340, 345 (W.D.N.Y.

  2009), because while the request to examine Mr. Hock comes late in

  the life of this litigation, Defendants have articulated sound

  reasons for not raising the request sooner (see Defs. Opp. at 16-

  19).

              Accordingly, having considered all of the relevant facts

  and circumstances, including the factors set forth in Friedman,

  this   Court   finds   that   the   factors   weigh     against   permitting

  Defendants to call Mr. Hock as a witness.

                                   CONCLUSION

              For the foregoing reasons, Plaintiff’s motion in limine

  (ECF No. 202) to preclude Defendants from calling Plaintiff’s

  former counsel to testify at trial is GRANTED.

                                            SO ORDERED.

                                            /s/ JOANNA SEYBERT   _____
                                            Joanna Seybert, U.S.D.J.
  Dated:      April   12 , 2021
              Central Islip, New York




                                       11
